Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 01, 2022

The Court of Appeals hereby passes the following order:

A22D0304. TIMOTHY LITTLEJOHN v. JUDICIAL QUALIFICATIONS
    COMMISSION et al.

      On February 2, 2022, Timothy Littlejohn filed this application for discretionary
review of the trial court’s December 23, 2021 order denying his filing of a civil suit.1
We lack jurisdiction because the application is untimely.
      To be timely, an application for discretionary review must be filed within 30
days of entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). As
Littlejohn filed this application 41 days after entry of the order at issue, the
application is untimely and is hereby DISMISSED. See Crosson v. Conway, 291 Ga.
220, 220 (1) (728 SE2d 617) (2012); see also Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989) (“The requirements of OCGA § 5-6-35 are jurisdictional and
this [C]ourt cannot accept an appeal not made in compliance therewith.”).



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/01/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
         Littlejohn filed his application in the Georgia Supreme Court, which
transferred it here.